Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155864(56)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PAUL J. SMOKE,                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                   SC: 155864
  v                                                                COA: 332434
                                                                   Lenawee CC: 14-005044-CZ
  CHARTER TOWNSHIP OF RAISIN and
  CHARTER TOWNSHIP OF RAISIN BOARD
  OF TRUSTEES,
             Defendants-Appellants.
  ___________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before August 2, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 26, 2017
                                                                              Clerk